IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 33 MM 2019
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ERIC GREENWAY,                            :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

    AND NOW, this 8th day of July, 2019, the Petition for Review is DENIED.